Case 2:20-cv-12278-BAF-RSW ECF No. 2-7, PagelD.47 Filed 08/21/20 Page 1 of 2

EXHIBIT 5

 
Approwed, SCA0
sTRPS or <HevHialy
i442 JUDICIAL DISTRICT
JUDICIAL CIRCUIT

NOTICE TO APPEAR

Court address

 

415 W MICHIGAN AVE

2nd copy

20wo00754
R-REE

OFFENSE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant /At Lormey
fee08/21720 “Pagar wf 2
CASE No.

wi

HOWDOO 734

L)FAILED YIELD

Court tel ephune me,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥PSTLANTI, ML 48197 (744) 484-6690
sores: vemesies | YoU ARE DIRECTED TO APPEAR AT:
[|] The eourt address above, courtroom
_ VIA ZO00M-SEE ATTACHED
Plaincife [J] versonat service
Ve
Judge: KIRK W. TABEEY P= 23355
SUSSELMAN/MARC/MTTCHELL
43834 BRANDYWYNE RD FOR THE FOLLOWING PURPOSE;
CANTON, MI 48187 =
DAY DATE TIME
eM LJ rersonai a CT Probable Cause Coné,
(216) 224-2010 P-84306 | Crretininary exam
JAMBEL &. WILLIAMS ae
700 TOWNER ST []ere+trial Con€.
YPSILANTI, MI 48198 is
[) tury Selection
Plaintiff's attorney/People LJ eersonat service (Lamy sowie) =
[| nonjury Trial
[| sentencing
LL] wetion
Dafendant'a attarney [| Personal Sere toe
(] Arraignment
——
KING / JONATHAN Eg Informal Hearing
Officer [x] Formal Nearing TUESDAY a,/o4 f20 1:30 BM
Tf you require special accommodations ta :
use the court because of a disability D
or if you require a foreign lanquage

interpreter to help you fully partici-
pate in court proceedings, please con-
tact fhe court immediately to make
arrangements.

2020

Date issued: JULY 2,

 

 

 

 

 

 

[] the ubove matter i8 adjourned from
Bate

Clerk of the Court

 

MC 06

IMPORTANT:

 

 

 

Bring this notice with you.

No case may be adjourned except by auth-
erity of the judge for good cause shown,
FAILURE OF THE DEFENDANT TO APPEAR in

a Civil case may cause a default
judament to be entered. FATLURE oF

THE PLAINTIFF TO APPEAR may result in

a dismissal of the case,

(6/19) NOTICE TO APPEAR

READ THIS CAREFULLY

4. FAILURE TO APPEAR in a criminal case may
subject you to the penalty for contempt of
court, and a bench warrant may be issued
for your arrest ,

5. If you intend to employ a lawyer, he or she
should be notified of the date at once,

6. Fines, costs, and other financial obligations

imposed by the court must be paid at the time
af assessinent, except when the court allows
atherwise, for good cause shown.
